ORDER

PER CURIAM.
Anthony Lyles was convicted of first degree robbery, § 569.020, RSMo 1994, attempted first degree robbery, § 564.011, RSMo 1994, and kidnapping, § 565.110, RSMo 1994, and sentenced to three concurrent terms of thirty years’ imprisonment. This court affirmed his conviction. State v. Lyles, 996 S.W.2d 713 (Mo.App. E.D.1999). Lyles now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without a hearing. Lyles alleges that he was denied his right to effective assistance of counsel in that his trial attorney failed to file a speedy trial motion and failed to object to an instruction that allegedly defined robbery improperly.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).